DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 08/30/2021
Claim 26 has been amended
Claims 26-31 and 33-50 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 26-29, 31, 33, 35, 37 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (US 2011/0100945) in view of Banich (US 4,373,641) in view of Scott (US 2015/026630).

Claim 26: Gutierrez discloses a container comprising: a container body extending along a longitudinal axis; at least one connection part; at least one connection opening; and

interacting connection elements configured to connect the container body and the at least one connection part, a first of the interacting connection elements being provided on the container body and a second of the interacting connection elements being provided on one of the at least one connection part;

the first of the interacting connection elements comprising grooves and the second of the interacting connecting elements comprising engaging elements, wherein each of the grooves comprises a receiving portion extending perpendicular to the longitudinal axis of the container body; and

the at least one connection part comprising run-on elements (see annotated figure below).


    PNG
    media_image1.png
    527
    464
    media_image1.png
    Greyscale


wherein the at least one connection part and the container body are configured to be brought into a connected state by means of a snap-in connection by-bringing together the at least one connection part and the container body in a direction along the longitudinal axis of the container body in the connected state, the engaging elements being engaged in receiving portions of respective grooves ([0024]; fig. 3);

wherein by means of a rotational movement between the container body and the at least one connection part the engaging elements are configured to be moved out of the receiving portions of respective grooves and to interact with the run-on surfaces such that in a rotated position, the snap-in connection between the container body and the connection part is released [0034].

Gutierrez fails to disclose an obliquely surfaced run-on element. Banich represents evidence that run-on interacting elements 32 running obliquely to the longitudinal axis (fig. 2 shows a sloping surface on the element as it relates to the long. axis). It would have been obvious to one having ordinary skill in the art the time of the effective filing date of the invention to modify the run-on element of Gutierrez to include the obliquely sloped surface of Banich in order to easily engage the threads of the container beneath the upper surface for a smooth transition into the locking or unlocking position as seen in fig. 2 of Banich.

Gutierrez-Banich disclose tab members sloped in order to easily engage underneath the threads of the closing body. However, spring mounted tabs fail to be taught. Scott teaches a spring mounted tab 51” that deflects radially outward [0036]. It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tab combination of Gutierrez-Banich to include the spring-mounted tab of Scott in order to prevent over torqueing of the closure to the body. 

Claim 27, 28: Gutierrez-Banich-Scott discloses the container according to claim 26, further comprising: a guide element (fig. 1 shows a terminating end of 64 that ceases movement of protrusion 38 both radially and longitudinally: Gutierrez) preventing the connection part and the container body from being brought together in a direction of the longitudinal axis;

the guide element being provided in an end portion of the grooves 64, such that a rotation of the at least one connection part 30 and the container body 60 with respect to one another is configured to be brought about when the connection part and the container body are brought together in the direction of the longitudinal axis of the container body (fig. 3: Gutierrez).

Claim 29: Gutierrez-Banich-Scott discloses the claimed invention as applied to claim 27 wherein: the guide element 44 comprises at least one guide flank 22 running obliquely with respect to the longitudinal axis of the container body (fig. 2: Banich).




    PNG
    media_image2.png
    196
    471
    media_image2.png
    Greyscale


Claim 33: Gutierrez-Banich-Scott discloses the container according to claim 26, wherein: the grooves (as seen above in annotated figure of claim 31) are arranged at the outer side of a cylindrical jacket surface of the container body 10 and the engaging elements 32 are arranged at an inner side of wall portions of the connection part 14, wherein connecting lines between the engaging elements in an unstressed position have a course diverging from a circular shape (fig. 2, 3; Banich);

the wall portions are elastically deformable such that each of the engaging elements are configured to be snapped over a web (col. 2, ll. 8-18; Banich).

Claim 34: Gutierrez-Banich-Scott discloses the container according to claim 33, wherein: the at least one connection part 30, apart from wall portions carrying the engagement elements, comprises a rotation-symmetrical circumferential wall (figs 2 and 3 show a top opening of part 30 having symmetrical opening that allows a symmetrical nipple to rest; Gutierrez).

64 of the interacting connection elements comprise a bayonet connection ([0024]; Gutierrez); and the engaging elements 38 of the interacting connection elements are configured to be snapped in over a web adjacent to respective ones of the grooves along the longitudinal axis of tire container body into the connected position and are configured to be released from the respective grooves through an opening ([0024]; Gutierrez).

Claim 37: Gutierrez-Banich-Scott discloses the container according to claim 35, wherein: the opening comprises in each case a stop (closed end to the right of opening 64 in fig. 1; Gutierrez) preventing the introduction of one of the engaging elements.

Claim 40: Gutierrez-Banich-Scott discloses the container according to claim 35, wherein: proceeding from the opening, each groove comprises an end portion which runs in such a way that an engaging element received in a groove is guided obliquely to an orthogonal plane to the longitudinal axis of the container body, and which connects to the receiving portion, which is bordered on one side by the web running along an orthogonal plane to the longitudinal axis of the container body (col. 2, ll. 60- col. 3, ll. 17; fig. 2; Banich).

Claim 41, 42: Gutierrez-Banich-Scott discloses the container according to 35, wherein: the web 46 bordering the groove comprises a recess in a portion bordering the opening of an adjacent groove, at the side from which the connection part is advanced towards the container body for the connection (col. 3, ll. 5-17; fig. 3; Banich).

Claim 43: Gutierrez-Banich-Scott discloses the container according to claim 26, wherein: the container body is a bottle body and the at least one connection part comprises a sleeve cap 10 configured for fastening a bottle teat ([0021]; fig. 1; Gutierrez).


Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (US 2011/0100945) in view of Banich (US 4,373,641) in view of Scott (US 2015/026630) in view of Bronzell (US 10,399,728).

Claim 38: Gutierrez-Banich discloses the container according to claim 35 but fails to disclose a longitudinally extending tip on the guide element. Bronzell teaches the guide element 80 comprises a tip 94/96 viewed in the direction of the longitudinal axis of the container body, which tip is rounded off and which is adjoined by guide flanks on both sides (fig. 2 and 3);

one guide flank 80 in each case connects to the web adjacent to the groove and the other guide flank ends in each case adjacent to an opening (fig. 4 and 5). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the guide element of Gutierrez-Banich to include the rounded tipped guide element of Bronzell in order to ease transition of the run on element into and through the grooves.


Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gutierrez (US 2011/0100945) in view of Banich (US 4,373,641) in view of Scott (US 2015/026630) in view of Roehrig (CA 2,752,918).

Claim 44: Gutierrez-Banich discloses the container according to claim 43 but fails to disclose a two connection opening. Roehrig teaches wherein: the bottle body 2 comprises two connection openings 3, 4 lying opposite one another, with an upper connection opening 3 for fastening the bottle teat 9 and a bottom connection opening 4 for fastening a connection part constituted as a bottom cap with an air intake valve 12 (pg. 7; fig. 1 and 2). It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the bottle of Gutierrez-Banich to include the double opening of Roehrig in order to assist user in easily sanitizing and storing of the bottle components.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAVEN COLLINS/Examiner, Art Unit 3735

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735